This is an appeal from the district court of Pontotoc county, wherein, on the 28th day of January, 1921, plaintiff in error was convicted of the crime of rape and sentenced to serve a term of 8 years' imprisonment in the state penitentiary. From such judgment of conviction, he has appealed to this court. *Page 273 
The Attorney General has filed a motion to dismiss this appeal upon the ground that, on the 5th day of January, 1923, the Honorable J.B.A. Robertson, Governor of the state of Oklahoma, issued a parole to the said Joe Parks for this offense, and that the same has been accepted by him. A copy of the said parole and acceptance of same are attached to the motion to dismiss the appeal. A motion to dismiss this appeal was served upon counsel for plaintiff in error in the month of April, 1923, and no response has been made thereto.
The motion to dismiss the appeal is sustained upon authority of the following cases: Odom v. State, 8 Okla. Crim. 540,129 P. 445; Ernst v. State, 17 Okla. Crim. 282, 187 P. 930; Brown v. State, 16 Okla. Crim. 505, 184 P. 912.